EXHIBIT 5
FILED: MONROE COUNTY CLERK 08/19/2019 10:02 AM                                             INDEX NO. E2019007874
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 08/19/2019
                MONROE COUNTY CLERK’S OFFICE                  THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                       Receipt # 2180364

                                                       Book    Page    CIVIL

    Return To:                                         No. Pages: 21
    MAURA C. MCGUIRE
                                                       Instrument: MISCELLANEOUS DOCUMENT

                                                       Control #:         201908200092
                                                       Index #:           E2019007874

                                                       Date: 08/20/2019

                                                       Time: 6:05:13 AM


    A      ,T


    Roman Catholic Diocese of Rochester
    St. Patrick Parish




    Total Fees Paid:                           $0.00

                                                       Employee:




    State of New York

    MONROE COUNTY CLERK’S OFFICE
    WARNING – THIS SHEET CONSTITUTES THE CLERKS
    ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
    SECTION 319 OF THE REAL PROPERTY LAW OF THE
    STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          ADAM J BELLO

                       MONROE COUNTY CLERK




                                                 1 of 21
 201965266652                                                                                                                                                                         Index #
                                                                                                                                                                                    INDEX     : E2019007874
                                                                                                                                                                                            NO.    E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                        RECEIVED NYSCEF: 08/19/2019



         STATE         OF NEW           YORK
         SUPREME             COURT                                      COUNTY             OF MONROE




                                                      and      T                              A                                                        VERIFIED                COMPLAINT
                                                                                                                                                       JURY       TRIAL           DEMANDED


                                                                                                           Plaintiffs,
                                                                                                                                                       Index      No:
                                                        v.


         ROMAN               CATHOLIC                    DIOCESE                    OF ROCHESTER,
         and     ST.    PATRICK                      PARISH,


                                                                                                            Defendants.




                       Plaintiffs                                                                                                                                and      T                      Ad



         (together,            "Plaintiffs"),                by        and      through              their           attorneys,           Morgenstern              DeVoesick               PLLC         and


         Andreozzi             &      Associates,              P.C.,     as and         for        their      Complaint                in this    matter       against        defendants        Roman


          Catholic           Diocese            of    Rochester              and     St.      Patrick             Parish      (together,           "Defendants"),               hereby        allege     as


          follows:


                                                                                        Nature               of    the     Action


                        1.              Plaintiffs             bring         this      action              against         Defendants              pursuant         to    New        York's        Child


          Victims        Act        ("CVA")             (N.Y.          C.P.L.R.            § 214-g).


                                                                                                            Parties


                                                                                                                                                           ("Diocese"
                        2.              Defendant                  Roman             Catholic                Diocese          of         Rochester                                 or      "Rochester



          Diocese")            is     religious          corporation                 organized                pursuant            to     the     New    York       Religious             Corporations



          Law,       with       its     principal            office          located          at     1150          Buffalo             Road,      Rochester,           New       York,        14624,       in


          Monroe            County,         New         York.




                                                                                                           2 of 21
 201908200092                                                                                                                                                                                     INDEX   #: E2019007874
                                                                                                                                                                                                    Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                     RECEIVED NYSCEF: 08/19/2019



                      3.               The          Rochester                   Diocese          serves         12 New             York        State        counties           with      7 Deaneries             and      a


        Catholic            population               of     more            than          360,000            people         across         Monroe,               Wayne,           Livingston,                Steuben,



        Ontario,           Seneca,           Cayuga,                 Tompkins,                Schuyler,              Chemung,                Tioga,          and     Yates       Counties.


                      4.               At     all     relevant              times,         the        Rochester            Diocese           created,           oversaw,          managed,             controlled,


         directed           and      operated              parishes               and/or          churches            of     the      Diocese,              including            Defendant             St.     Patrick


         Parish.


                       5.              Defendant                     St.    Patrick           Parish          is a Catholic               parish           within        and     under      the    authority             of


         the     Rochester            Diocese,              with           its    principal              location      at 300          Main           Street,        Owego,           New       York         13827.


                       6.               At     all        relevant               times,         the       Rochester              Diocese            oversaw,             managed,            controlled,              and


         directed           all    priests          assigned               to    work         in parishes             and/or          churches              of the       Diocese,          including            Father


         Albert       Cason.


                       7.               Plaintiff                                                      is an adult          resident          of    California.


                       8.               Plaintiff                                                       is an adult          resident          of     Florida.


                       9.               Plaintiff                                                      is an adult          resident          of    Washington.


                        10.             Plaintiff               Th                         Ad                is an adult           resident           of     North       Carolina.


                                                                                            J_urisdiction                  and     Venue


                        11.             This         Court           has personal                     jurisdiction          over       the     Defendants                pursuant          to N.Y.           C.P.L.R.



          § 301       and         § 302.


                        12.             This          Court,           as a court                of      general      jurisdiction,                 has       subject          matter      jurisdiction              over


          this     action.


                        13.             Venue              in    the            County           of     Monroe         is proper              pursuant              to   CPLR            § 503     because               the


          Defendant               Diocese            resides           and/or             does         business       in this         County.




                                                                                                            Page      1 of       15




                                                                                                                3 of 21
 201908200092                                                                                                                                                                                            INDEX   #: E2019007874
                                                                                                                                                                                                           Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                           RECEIVED NYSCEF: 08/19/2019



                                                                                                                   Facts


                                    Sexual             Abuse              in     the        Rochester              Diocese              and      by     Father             Albert           Cason



                       14.            As          is        now          well-known,                    child           sex      abuse           by      Catholic                 priests        was      widespread,



         resulting         in    major                sex    abuse              scandals             involving                Catholic           Dioceses                 around         the     world,        including


         those       in Boston,             Los         Angeles,                 Philadelphia,                   and      many          other      cities.


                        15.           For             many         years,            however,              the     scope         of the         Catholic             child         sex-abuse            epidemic        was


         unknown.


                                                                                                                                                                                    "Spotlight"
                        16.            Thanks                to    an          investigation                in 2002            by     the     Boston            Globe's                                   team,        made


         more        famous          by         the     2015        film          Spotlight,               the     public         is now          aware         that         thousands            of    children       have


         been        sexually         abused                by     Catholic                 priests,        and        that     many          of those           predator             priests          were    protected



         by     Catholic         officials.


                        17.            The            Rochester                  Diocese             was      no     different.


                        18.            Throughout                        the      history            of the       Rochester               Diocese,             at least           35 clerics          associated        with


         the     Diocese         have            been        accused                 of     sexual       misconduct                  and/or           abuse.


                        19.            The            Rochester                  Diocese             has thus          been         aware        of the        risk        of sexual           abuse      by    its clerics


          for    decades,           well         before           the         sexual          abuse        of the         Plaintiffs,            which         is described                 herein.


                        20.               Sexual             abuse              by        Diocesan               clergy        was        a known,               preventable                   hazard,         which       the


          Diocese          failed      to respond                       to.


                                                                                                                                                                                    Phintiffs'
                        21.               One           of        the         Diocese's                worst           priest-offenders,                       and         the                            abuser,          was


          Rochester             Diocesan                priest           Albert             Cason       ("Cason").


                        22.               Cason              was        ordained               as a Rochester                   Diocesan              priest         in     1962.


                        23.                Thereafter,                   Cason              served      in several              Rochester              Diocese               parishes,           including:


                                           a.         Sacred            Heart          in                        New          York        from        1963       -
                                                                                             Auburn,                                                                      1968;




                                                                                                             Page         2 of       15




                                                                                                                  4 of 21
 201908200092                                                                                                                                                                                             INDEX   #: E2019007874
                                                                                                                                                                                                            Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                          RECEIVED NYSCEF: 08/19/2019



                                       b.         St.     John         the     Evangelist                  in Spencerport,                      New         York           from         1969     -
                                                                                                                                                                                                        1973;         and,


                                       c.         St.     Patrick             in Owego,                 New           York         from        June        1973        -    1985.


                      24.              Cason             was         co-pastor                with       Fr.     Thomas                 H.    Watts         during          his    tenure         at St.        Patrick.



                      25.              Prior            to arriving                at St. Patrick                in Owego,                   Cason        had      already          begun            sexually            abusing


         children,          including,                 but     not      limited            to:


                                       a.         Even          before             his     ordination,                Cason             abused           a 12-year-old                  child     in     approximately


                                                  1959;             and,


                                       b.         Cason              abused              an      altar          boy         when             Cason         was         associated               with          St.     John        the



                                                  Evangelist                  in     Spencerport                  between                1969        -                 before            Cason's          transfer           to     St.
                                                                                                                                                          1973,


                                                  Patrick              in    Owego.


                      26.              Upon              information                     and      belief,          Cason            abused            other        children             as well          by     the      time       he


         was    transferred                 to    St.        Patrick          in Owego.


                      27.               Upon              information                     and         belief,         the        Rochester               Diocese            was          aware          Cason            sexually


          abused      children              prior            to and/or             after        his     transfer            to    St.     Patrick          before          he abused             the     Plaintiffs.


                       28.              Upon             information                     and     belief,         the Rochester                   Diocese             transferred                Cason          to St. Patrick


          due   to allegations                    of     abuse          against            him         known           to the           Diocese           by     1973.



                       29.              Like            other          Catholic               dioceses,            the       Rochester                   Diocese           transferred                Cason         to     protect


          Cason       and      the      Diocese                instead             of the        children              of    the        Diocese,           including              the     Plaintiffs.


                       30.               At       no         time       did        the      Rochester                 Diocese                make         Plaintiffs          or        their     families             aware          of


          Cason's           history,             or of        the    known               risk     of     abuse         posed            by him            and    other        Catholic               clergy.


                       31.               Such             acts         by     the        Rochester                Diocese                and/or           St.     Patrick           were         intentional                 and/or


          reckless.


                                                                                           Plaintiffs'
                                                                                                                      Abuse             by     Cason




                                                                                                                Page        3 of        15




                                                                                                                 5 of 21
 201908200092                                                                                                                                                                                                     INDEX   #: E2019007874
                                                                                                                                                                                                                    Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                               RECEIVED NYSCEF: 08/19/2019



                      32.                As       described                      below,            Cason             sexually                abused           all     four            Plaintiffs,            in      addition           to



         rccuñêrous          other         children,                    which          Cason           admitted             under            questioning                in      1985.



                      33.                All       four             Plaintiffs             grew          up         in     Owego               and     attended                 St.      Patrick,            which          was        the



         centerpiece              of     their      small               community.


                      34.                All       four             Plaintiffs             were          groomed                  by       and       developed                  a relationship                    with       Cason,


         which       he exploited                  to          abuse           them.


                      35.                 All      four             Plaintiffs             had         been          taught            since         childhood               to        respect,         honor,           and      obey


         priests.


                       36.                Plaintiff                 T                             A                   served            as     an     altar         boy         at      St.    Patrick            beginning               in


                                                          -                                           5d'
         approximately                    1976                 1977;           he was         in              grade         and        approximately                      11-years-old.


                       37.                Cason                and       Father         Watts           trained            the     altar       boys.


                       38.                Plaintiff                 T                        A                   began            to spend            more          time        with          Cason.


                       39.                For      approximately                           four        years,            Cason         continually                  sexually             abused          Plaintiff          T



          A             including                 fondling,                    masturbation,                   oral        sex,     and        anal        rape.


                       40.                Plaintiff                                                         similarly             became             involved              in     church            activities           around           11


          years      old,     and         in     approximately                         1976           became              an altar           boy      under          Cason.


                       41.                 Over               the       next      several             years,             Cason          sexually             abused                                                    to       include



          fondling           and        masturbation,                      and         an instance                  of    attempted                rape.


                       42.                 Plaintiff                                                          also        discovered                 child          pornography                     Cason          created          with


          himself           and        other      boys,              many          of whom               Plaintiff                                                   knew.


                        43.                Plaintiff                                                     was         similarly             sexually           abused              by     Cason         for       approximately


          15 months               in     1979         -                                                                    and     masturbation.
                                                               1980,           including              fondling


                        44.                Plaintiff                                                         also        became            an altar                    at St. Patrick                  around            1976      -    77.
                                                                                                                                                             boy




                                                                                                                Page         4 of       15




                                                                                                                     6 of 21
 201908200092                                                                                                                                                                                              Index#:E2019007874
                                                                                                                                                                                                         INDEX    NO. E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                       RECEIVED NYSCEF: 08/19/2019



                          45.             Over           the     next       three        or four        years,         Plaintiff                                                  was         sexually           abused         by


          Cason,          including                 fondling         and        masturbation.


                                                                                                  Defendants'
                          46.             As         a direct        result         of     the                                    conduct              described           herein,             Plaintiffs           suffered


          and      will        continue             to suffer           as follows:


                                          a.         Plaintiffs             suffered,            and         continue               to      suffer,        severe         and           pcrreanent               emotional



                                                      distress,           including          physical                manifestations                    of emotional                    distress;


                                          b.          Plaintiffs           suffered,             and    continue               to        suffer,       deprivation                of    the     full      enjoyment              of



                                                      life;


                                          c.          Plaintiffs               incurred,               and           continue                to       incur,        expenses                   for        medical              and


                                                      psychological                 treatment,                therapy,            and        counseling;              and,


                                          d.          Plaintiffs            incurred.            and         will      continue               to      incur,     loss        of        income            and/or         loss     of



                                                      earning           capacity.



                                                                                                   Causes              of Action


                                                                                             First           Cause           of     Action
                                               Negligent                Hiring,           Negligêñt                  Retention,                Negligent              Supervision


                           47.            Plaintiffs               repeat         and      re-allege                every      allegation                set forth        throughout                   this      Complaint


          as if fully            set    forth          herein.


                           48.            Defendants                    owed        a duty         of care           to all       minor            persons,        including               Plaintiffs,            who       were



          likely          to     come          in     contact           with        Cason          in      his       role      as        priest,       counselor,             trustee,               director,        officer,


          employee,               agent,             servant        and/or          volunteer              of the           Defendants.


                           49.             Defendants                     owed        a duty       of care            to all        minor           persons,                                  Plaintiffs,           to insure
                                                                                                                                                                      including


          Cason           did     not     use         his      position          to injure         minors             by      sexual          assault,         abuse,        and/or             sexual           contact.


                           50.             Defendants                     had       an      express              and/or           implied              duty      to       provide              a                               safe
                                                                                                                                                                                                      reasonably


          environment                   for     Plaintiffs              and      assumed             the      duty          to protect             and    care      for    them.




                                                                                                           Page         5 of        15




                                                                                                              7 of 21
 201908200092                                                                                                                                                                                               Index#:E2019007874
                                                                                                                                                                                                          INDEX    NO. E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                           RECEIVED NYSCEF: 08/19/2019



                      51.               Defendants                negligently              hired,          retained,                and     supervised                Cason                 though        they      knew          or



         should       have       known           that     Cason             posed         a threat          of harm                 to minors.



                      52.               Defendants                knew        or     should           have             known          of     Cason's             propensity                    for    sexual           assault,

                                                                                                                                                                                  Plaintiffs'
         abuse,       and/or       sexual          contact          with        minors,            the      same          conduct                which         caused                                      injuries.



                       53.               Defendants                knew         or should              have            known           of     Cason's            propensity                    for       sexual        assault,

                                                                                                                                                                Plaintiffs'
         abuse,       and/or           sexual      contact           with       minors             prior         to,    or at the            time        of,                                 injuries.


                                                 Plaintiffs'
                       54.              The                              sexual           abuse            by     Cason              was      foreseeable,                     i.e.,        Defendants               were      on


                                                                                                 Plaintiffs'
         notice        of      prior       similar             incidents             and                                       sexual            abuse          was            the          proximate               result        of


         Defendants'
                                  negligent             hiring,          retention,            and         supervision                 of Cason.


                       55.              Cason's           acts       described              herein              were          undertaken,                 and/or          enabled               by,       and/or         during


         the      course,        and/or          within           the       scope         of     Cason's                 employment,                      appointment,                        assigmlicht,               and/or



          agency       with       Defendants.


                                                                                                                                            Plaintiffs'
                       56.              Defendants                took       no precautions                       to prevent                                       injuries.


                                                                                                                                                                                       Plaintiffs'
                       57.              Defendants                failed       to take          reasonable                    precautions                 to prevent                                         injuries.


                       58.              Defendants                  gave           improper                 or         ambiguous                    orders           or         failed           to       make           proper



          regulations,           and/or          employed               improper               persons            or instrumentalities                          in work                 involving            risk      of harm


          to others.


                         59.             Defendants                failed       adequately                 to supervise                    the     activities             of     Cason.


                         60.             Defendants                failed       to       protect           against             or    warn         the      Plaintiffs                  or    their       families         of   the


          known        risk      of priest          abuse          within          the     Diocese.


                         61.             Defendants                 permitted,                 and/or             intentionally                   failed         and/or                 neglected             to       prevent,


          negligent            and/or           grossly           negligent              conduct                and/or          allowed             other          tortious                 conduct          by       persons,




                                                                                                     Page              6 of     15




                                                                                                           8 of 21
 201908200092                                                                                                                                                                                                    Index#:E2019007874
                                                                                                                                                                                                               INDEX    NO. E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                            RECEIVED NYSCEF: 08/19/2019



         whether              or         not        their         servants                 and/or           agents              and/or            employees,                         upon          premises                 or     with


         instrumentalities                        under         their         control.


                        62.                Defendants                   allowed             the     acts      of omission                   and/or         commission                       and/or         any       or all      of the


          allegations              set     forth         in this        Complaint                 to    occur.


                                           Defendants'
                        63.                                              actions            were         negligent,               grossly            negligent,                 willful,           wanton,            malicious,


          reckless,        and/or               outrageous                   in their       disregard               for     the     rights           and     safety            of     Plaintiffs.


                                                                                                                                  Defendants'
                        64.                As       a direct            and       proximate                result          of                                    actions              and     omissions,                   Plaintiffs


          suffered        and        will          continue             to     suffer        injuries,             as described                 herein.


                        65.                 By          reason          of     the       foregoing,                the      Defendants                     are        liable          to    the        Plaintiffs,            jointly,



          severally            and/or              in     the      alternative                liable          to     the        Plaintiffs             for       compensatory                           damages              and         for


          punitive        damages,                   together            with         interest          and        costs.


                                                                                             Second                Cause          of     Action
                                                                        Negligêñce/Gross                            Negligence/Recklessness


                         66.                   Plaintiffs          repeat            and     re-allege              every         allegation               set forth                throughout               this     Complaint


          as if fully          set        forth         herein.


                         67.                   Defendants                owed           Plaintiffs,           minors              at the        relevant              times          of abuse,            a duty           to protect


          them        from          Cason               and       the        consequential                  darnages,                  both       prior          to     and/or             subsequent                 to     Cason's


          misconduct.


                         68.                   Defendants                    knew,          should           have           known,              or     were             negligent                 in     not        knowing,               of


           Cason's            propensity                  for     sexual             assault,          abuse,         and/or            sexual            contact              with        minors           and       that       Cason


           posed        a threat            of     sexual          abuse          to children.


                                               Defendants'
                         69.                                                 actions         were          negligent,              grossly            negligent,                 willful,              wanton,         malicious,


           reckless,           and/or             outrageous                  in their       disregard               for    the        rights        and     safety             of     Plaintiffs.




                                                                                                             Page          7 of        15




                                                                                                               9 of 21
 201908200092                                                                                                                                                                                             INDEX   #: E2019007874
                                                                                                                                                                                                            Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                         RECEIVED NYSCEF: 08/19/2019


                                                                                                                                 Defendants'
                      70.             As         a direct          and         proximate                   result         of                                     actions         and      omissions,             Plaintiffs



         suffered       and        will         continue           to     suffer          injuries,              as described                    herem.


                      71.                 By         reason        of     the        foregoing,                   the      Defendants                     are     liable         to     the      Plaintiffs,           jointly,



         severally           and/or             in     the      alternative                liable           to      the        Plaintiffs                for     compensatory                     damages              and        for



         punitive       damages,                     together        with         interest           and          costs.



                                                                                           Third             Cause              of     Action
                                                                                  Breach              of     Non-Delegable                          Duty


                      72.                 Plaintiffs             repeat         and       re-allege               every           allegation               set    forth      throughout                this     Complaint



         as if fully         set    forth            herein.


                       73.                Plaintiffs,             as vulnerable                   minors,                 were         in the           care     and       under        the      supervision              of      the



         Defendants.



                       74.                There          existed          a non-delegable                            duty         of     trust      and         protection              between           Plaintiffs           and



         the   Defendants.


                                                                                                                                                                     Plaintiffs'
                       75.                Defendants                    were         in     the       best          position                to    prevent                                      abuse       by    Diocesan



          priests,     including                 Cason,           who          was        under            the      supervision,                   employ,           direction            and/or          control         of the


          Defendants.


                       76.                Defendants                 breached               their          non-delegable                         duty      to Plaintiffs.


                                          Defendants'
                       77.                                               actions          were         negligent,                    grossly            negligent,           willful,           wanton,         malicious,


          reckless,          and/or            outrageous                in their          disregard                for     the        rights       and         safety      of     Plaintiffs.


                       78.                 By         reason        of      the       foregoing,                   the         Defendants                  are     liable          to    the      Plaintiffs,           jointly,



          severally           and/or             in     the       alternative               liable           to      the        Plaintiffs                for     compensatory                     damages             and         for


          punitive          damages,                  together          with       interest            and         costs.


                                                                                            Fourth                Cause           of Action
                                                                                          Breach                 of Fiduciary                     Duty




                                                                                                            Page          8 of         15




                                                                                                                 10 of 21
 201908200092                                                                                                                                                                                         INDEX   #: E2019007874
                                                                                                                                                                                                        Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                     RECEIVED NYSCEF: 08/19/2019



                       79.             Plaintiffs             repeats            and      re-alleges             every         allegation             set forth       throughout                   this    Complaint


         as if fully          set   forth       herein.


                       80.             At      all    times         relevant,             there       existed           a fiduciary              relationship               of trust,             confidence,           and


                                                                                                                                                                                                   Plaintiffs'
         reliance       between                Defendants                  and       Plaintiffs            that        required           the     Defendants                to       act     in                        best


         interests.


                       81.             Defendants                   breached               their      fiduciary               relationship              with      Plaintiffs.


                                       Defendants'
                       82.                                               actions          were       negligent,               grossly           negligent,           willful,              wanton,         malicious,


         reckless,           and/or         outrageous                   in their         disregard             for     the     rights        and      safety       of     Plaintiffs.


                       83.             By           reason          of     the       foregoing,                the      Defendants                  are    liable          to    the        Plaintiffs,          jointly,



         severally            and/or           in     the      alternative                 liable         to     the      Plaintiffs             for      compensatory                       damages             and        for


         punitive        damages,                   together           with        interest         and        costs.


                                                                                            Fifth         Cause           of Action
                                                                    Negligent               Infliction                of Emotional                    Distress


                        84.             Plaintiffs             repeats           and       re-alleges             every         allegation             set forth         throughout                 this   Complaint


         as if fully          set forth             herein.


                        85.             Plaintiffs,              as vulnerable                     minors,            were       in the         care      and      under             the    supervision             of the



          Defendants,               and      thus       Defendants                   owed          Plaintiffs            a duty          of   care.


                        86.               By        reason       of       the      foregoing,             Defendants                 breached             that      duty        of     care.


                                                                                                                                         Plaintiffs'
                        87.               Defendants                   unreasonably                  endangered                  the                             physical             safety,        and/or       caused


          the   Plaintiffs            to fear          for     their       own         safety.


                        88.               As        a direct           result        of    Defendants                   conduct           heretofore              described,                Plaintiffs           suffered


          severe       emotional               harm           and        distress,         as described                  herein.


                                            Defendants'
                        89.                                               actions          were        negligent,               grossly          negligent,           willful,             wanton,          malicious,


          reckless,           and/or         outrageous                   in their        disregard             for     the     rights          and     safety       of     Plaintiffs.




                                                                                                         Page          9 of     15




                                                                                                           11 of 21
 201908200092                                                                                                                                                                                                 Index#:E2019007874
                                                                                                                                                                                                            INDEX    NO. E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                         RECEIVED NYSCEF: 08/19/2019



                      90.                By          reason             of     the        foregoing,                    the     Defendants                are       liable     to       the     Plaintiffs,             jointly,



         severally           and/or             in         the     alternative                   liable           to     the         Plaintiffs         for        compensatory                 damages                and         for



         punitive       damages,                     together               with         interest          and         costs.


                                                                                                 Sixth            Causes              of Action
                                                                       Intentional                    Infliction                of Emotional                   Distress



                      91.                 Plaintiffs               repeats               and     re-alleges               every         allegation             set forth      throughout                  this    Complaint


         as if fully         set        forth        herein.


                       92.                Defendants                        conduct,             as heretofore                       described,          was        so outrageous                    in    character,          and



         so   extreme              in     degree,                 as    to      go       beyond             all        possible             bounds            of   decêñcy,             and     to        be     regarded           as



         atrocious,           and        utterly             intolerable                  in a civilized                  community.


                       93.                Defendants                        intended             to     cause,            or    disregarded               a substantial                 probability               of   causing,


          severe      emotional                 distress               in     Plaintiffs.


                       94.                Defendants                          intentional                  and/or              reckless              conduct           caused            the      Plaintiffs               severe


          emotional           distress.


                       95.                 As        a direct               result         of    Defendants                     conduct             heretofore            described,            Plaintiffs             suffered


          severe      emotional                  harm             and        distress,           as described                    herein.


                       96.                 By         reason             of        the     foregoing,                   the      Defendants               are       liable         to    the     Plaintiffs,             jointly,



          severally           and/or             in         the        alternative                liable           to     the         Plaintiffs         for       compensatory                   damages               and         for


          punitive          damages,                  together               with         interest         and          costs.


                                                                                                 Seventh                Cause           of Action
                                                                                         Breach           of      Duty          in     Loco         Parentis


                        97.                Plaintiffs                   repeats                 and       re-alleges                   every          allegation             set        forth         throughout                   this


          Complaint.


                        98.                At        all     times           relevant,            the      Plaintiffs                were         entrusted         to the     control          of the           Defendants.




                                                                                                               Page            10 of        15




                                                                                                                   12 of 21
 201908200092                                                                                                                                                                                                      INDEX   #: E2019007874
                                                                                                                                                                                                                     Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                              RECEIVED NYSCEF: 08/19/2019



                       99.                At     all      relevant             times,           Defendants                      were           acting           in      loco          parentis              with       respect            to



         Plaintiffs.


                        100.              The         Defendants                   owed        a duty             to     Plaintiffs,              as children                  entrusted               to    them,        to      act      in



         loco       parentis         and        prevent           foreseeable                  injuries            to them.



                        101.              Defendants                conduct,               as heretofore                      described,             violated              their            duties       in loco         parentis.


                                          Defendants'
                        102.                                            actions            were       negligent,                    grossly         negligent,                 willful,              wanton,           malicious,



         reckless,           and/or            outrageous               in    their        disregard               for        the     rights       and        safety           of Plaintiffs.



                        103.              By          reason       of        the      foregoing,                  the         Defendants                  are        liable           to     the       Plaintiffs,             jointly,



         severally             and/or            in     the      alternative                liable           to        the      Plaintiffs              for      compensatory                          damages               and          for


         punitive           damages,                  together       with           interest          and         costs.


                                                                                            Eighth            Cause                 of Action
                                                                                                              Nuisance


                         104.             Plaintiffs              repeats              and           re-alleges                     every         allegation                    set         forth           throughout                  this


          Complaint.


                         105.              Defendants                continues               to conspire                      and      engage            and/or          has          conspired              and       engaged              in


                                                                                                                                Defendants'
          efforts       to:        1) conceal              sexual            abuse         committed                     by                                    agents            against              children;          and/or            2)

                         Defendants'
          protect                                        agents         from          prosecution                      for     their        sexual            abuse        of      children;                3)     conceal            from


          the      public          the     known              dangers              posed        by     its        agents;             and/or         4)       allow           known             child         abusers            to     live



          freely       in the        community                   unknown                  to the      public.


                            106.           The          conduct,             deception                and          concealment                     by         Defendants                     has       knowingly                  and/or



          recklessly               created             and/or       maintained                    a condition                       which         unreasonably                        endangers                  the    safety            and


          health        of a considerable                        number             of persons,                   including,                but    not        limited           to,        children          and       residents             in


          the       Diocese          of    Rochester               and        other        members                  of the           general         public.




                                                                                                          Page           11 of         15




                                                                                                              13 of 21
 201908200092                                                                                                                                                                                            Index NO.
                                                                                                                                                                                                       INDEX   #: E2019007874
                                                                                                                                                                                                                     E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                                     RECEIVED NYSCEF: 08/19/2019


                                         Defendants'
                       107.                                              failure           to     report        multiple              allegations             of      sexual          assault           and         abuse          of


         children        to    proper               authorities             knowingly                    and/or          recklessly              eñdañgered                  the     safety          and      health         of     a


          considerable              number                of persons              by      allowing             child        molesters            to avoid            prosecution               and      remain            living


          freely      in unsuspecting                       communities.


                       108.              These            child      molesters,                  known           to the        Diocese               but    not      to the        public,           pose(d)         a threat


          of additional              abuse           to a considerable                          number           of     members               of the        public       and         Plaintiffs.


                                         Defendants'
                       109.                                               deception                 and         concealment                    of      sexually              abusive            clerics             was       and


          continues           to     be        done         with         full          awareness               and       conscious               disregard              of     the       injurious             conditions


          created       and        the    corresponding                         risk      to the public                and     individuals                 in the      communities                    where         credibly


          accused        molesters                  are     present,             including,              but     not        limited         to Plaintiffs.


                        110.             It    offends             the      public              morals         in      that     the        general         public        and         Plaintiffs              cannot         trust


          Defendants                to        warn         parents              of        the     presence              of      the        current          and/or           former            credibly              accused



          molesters,           nor        to    identify           their          current           and/or            former          credibly             accused           molesters,               nor      to    disclose


                                                           molesters'
          said     credibly          accused                                           assigñmeñt               histories,              nor     to    disclose          their        patterns           of     conduct             in



          grooming             and        sexually             assaulting                  children,            all     of     which          create         an      impairment                 of     the     safety         and


          welfare        of    children               in the       neighborhoods                         where           Defendants                  conducted,              and      continues               to conduct,


          its    business.


                        111.              The         unreasonable,                       knowing              and       reckless             conduct,            deception              and         concealment                   by

                                                                                                                                                       Plaintiffs'
          Defendants                was        and         continues                 to    be     especially                injurious           to                            health           as Plaintiffs                were


                                                      Defendants'
           sexually       abused               by                                      agent.


                        112.              The             unreasonable,                         knowing               and       reckless               conduct,              nnisance,                deception                and


                                                                                                                                            Plaintiffs'
           concealment               by        Defendants                 were            especially            injurious             to                           health          and       wellbeing.




                                                                                                           Page        12 of          15




                                                                                                            14 of 21
 201908200092                                                                                                                                                                            Index NO.
                                                                                                                                                                                       INDEX   #: E2019007874
                                                                                                                                                                                                     E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                       RECEIVED NYSCEF: 08/19/2019



                       113.          Plaintiffs           suffered           and       continue           to      suffer         particular        and      peculiar        harm       as a result          of


         the    Diocese's        knowing                and   reckless           concealment                    of    cleries                         accused          of
                                                                                                                                     credibly                               sexually         molesting


         minors.


                       114.          Defendant                acted           unreasonably                      by         knowingly               and/or           recklessly             creating          or



         maintaining           a condition               which          endangered               the     safety            or health          of a considerable             number           of persons


                                                                        Plaintiffs'
         with      a conscious            disregard            for                             rights.


                       115.          By        reason         of     the     foregoing,                the        Defendants               are     liable      to     the    Plaintiffs,         jointly,


         severally          and/or        in      the     alternative                 liable      to     the         Plaintiffs          for      compensatory                damages            and        for


         punitive       damages,               together          with      interest            and     costs.


                                                                                           JURY           DEMAND


                       116.          Plaintiffs           demand             a trial       by jury           on      all    issues      so triable.




                                                              [Remainder                  of page         intentionally                 left     blank.]




                                                                                                Page         13 of          15




                                                                                                     15 of 21
 201906200092                                                                                                                                                                    Index NO.
                                                                                                                                                                               INDEX   #: E2019007874
                                                                                                                                                                                             E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                              RECEIVED NYSCEF: 08/19/2019



                    WHEREFORE                      Plaintiff            demands           judgment              against         the        Defendants               on       each     cause       of


         action    as follows:



                          a)     Awarding           compensatory                  damages             in     an amount             to be proved                at trial,       in   an amount


                                 that    exceeds          the jurisdictional               limits          of all lower         courts          which       would          otherwise          have



                                 jurisdiction;



                          b)     Awarding           punitive            damages         to the         extent        permitted             by    law;


                          c)     Awarding           prejudgment                interest       to the          extent       permitted             by     law;

                                                                                                                                            attorneys'
                          d)     Awarding               costs     and     fees     of      this       action,          including                                  fees,        to   the    extent


                                 permitted          by     law;    and



                          e)     Awarding           such        other     and     further           relief      as to this          Court        may      seem        just      and    proper.


          Dated:    August        16,    2019

                    Pittsford,          New      York

                                                                                                             Respectfully              Submitted,




                                                                                                             Maura         C. McGuire,                  Esq.
                                                                                                             mmcguire@morgdevo.com
                                                                                                             MORGENSTERN                     DEVOESICK                  PLLC
                                                                                                             1080       Pittsford           Victor        Rd.,      Suite       200

                                                                                                             Pittsford,        NY          14534
                                                                                                             Ph:     (585)      672-5500|               Fax:      (585)        672-5599


                                                                                                             Benjamin            D.    Andreozzi,                Esq.
                                                                                                             ben(a        victimscivilattorneys.com
                                                                                                             ANDREOZZI                &    ASSOCIATES,                  P.C.
                                                                                                             111     N.     Front         Street,       Harrisburg,             PA        17101
                                                                                                             Ph:     (717)      525-9124                | Fax:     (717)        525-9143
                                                                                                             (NY     Admission               Pending)


                                                                                                             Attorneys         for        Plaintiff




                                                                                    Page          14 of       15




                                                                                        16 of 21
  201900200052
FILED: MONROE COUNTY CLERK 08/19/2019 10:02 AM                                                                                                                            INDEX
                                                                                                                                                                             Index NO.  E2019007874
                                                                                                                                                                                    #: E2019007874

NYSCEF DOC. NO. 2                                                                                                                                           RECEIVED NYSCEF: 08/19/2019


                                                                                                  VERIFICATION


           STATE             OF $4hbvoli


           COUNTY               OF          uncom            be         )            ss:



                  kne                                                                            , being      duly     sworn,       deposes       and     says:         That      he    is    a


           plaintiff         in this    action;           that     he       has   read     the    foregoing          Complaint        and     knows       the    contents      thereof;


           that    the       same      is true       to    the     knowledge               of    deponent,       except      as to the        matters      therein       stated        to    be


           alleged       upon        information                 and    belief,      and        as to those     matters,         deponent      believes         it to   be true.




                                       re me this

           1
           Sworn         to bef

                       day    of        a        a    6 4                    2019.




                                                                                                                                   Ùl!EQRÅH $MJTH
                                                                                                                                   NOTARY PUBL C

                                                                                                                                     North   roÎk
           NOTARY            PUBLIC                                                                                     gy re     m!rMen Expires Au.g. 14, 2019




                                                                                                Page    15 of    16




                                                                                                       17 of 21
 201908200092 MONROE COUNTY CLERK 08/19/2019 10:02 AM                                                                                                                     INDEX   #: E2019007874
                                                                                                                                                                            Index NO.   E2019007874
FILED:
NYSCEF DOC. NO. 2                                                                                                                                             RECEIVED NYSCEF: 08/19/2019




                                                                                                 VERIFICATION


           STATE         OF                                             )


           COUNTY                 OF                                    )            ss:



                                                                                                 , being      duly     sworn,       deposes         and      says:       That       he    is a



           plaintiff         in this      action;          that    he has         read     the    foregoing          Complaint          and      knows       the    contents    thereof;


           that    the    same           is true      to    the     knowledge              of    deponent,       except         as to      the   matters      therein      stated        to be



           alleged       upon           information               and   belief,      and        as to those     matters,         deponent         believes         it to be true.




           Sworn         to before           me this
           (T
                       day     of                                           2019.                                      f           §,,,,



                                                                                                                         |       NOTARY               i
                                                                                                                                  PUBLIC                 i

                                                                                                                                       1-19*
                                                                                                                                     f
                                                                                                                                    ......


           NOTARY             P         uc




                                    .




                                                                                                 Page      17 of 17




                                                                                                  18 of 21
 201908200092                                                                                                                                                                     INDEX   #: E2019007874
                                                                                                                                                                                    Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                                      RECEIVED NYSCEF: 08/19/2019




                                                                                                           VERIFICATION


               STATE             OF                                               )


               COUNTY                  OF                                         )            ss:



                                                                                                           , being      duly        sworn,      deposes        and     says:       That       he    is   a


               plaintiff         in        this     action:          that     he has        read     the    foregoing          Complaint          and     knows        the    contents    thereof;


               that    the       same             is true      to     the     knowledge              of    deporgnt,          except        as to the      matters      therein      stated        to be


               alleged       upon             information                   and   belief,      and        as to those        matters,        deponent       believes         it to be true.




               Sworn         to before                   me   this

                           day        of           //.                                2019.




               N           ARY    PUBLIC
          ..                                                                                                                                       58853
                                                                                                                                             n   E pires
                                                                                                                                        e     U.2022




                                                                                                           Page      15 of     16




                                                                                                           19 of 21
 201908200092                                                                                                                                                         INDEX   #: E2019007874
                                                                                                                                                                        Index NO.   E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                     RECEIVED NYSCEF: 08/19/2019


                                                                                            VERIFICATION


        STATE          OF           Ca\       &m            (a)


        COUNTY               OF       Co3       h           dd                  ss:



                                                                                            , being      duly        sworn,       deposes       and      says:         That      he    is    a



        plaintiff      in    this     action;        that     he   has       read     the    foregoing          Complaint             and   knows       the    contents       thereof;


        that    the    same         is true     to    the     knowledge               of    deponent,         except          as to   the   matters      therein        stated        to    be



        alleged       upon        information               and    belief,      and        as to those     matters,           deponent       believes         it to   be true.




        $worn         to before           me this

        ff_day              of    #    a4yst        6 T               2019.




        .NOTARY             PUBLIC




                                                                                             Page     15 of     17




                                                                                              20 of 21
 201505200052                                                                                                                                                      Index NO.
                                                                                                                                                                 INDEX   #: E2019007874
                                                                                                                                                                               E2019007874
FILED:        MONROE COUNTY CLERK 08/19/2019 , 10:02 AM
NYSCEF DOC. NO. 2                                                                                                                                  RECEIVED NYSCEF: 08/19/2019




         CALIFORNIA              JURAT                                                                                              GOVERNMENT              CODE          § 8202

         ----




                A notary public of other officer completing      this certificate verifies only the identity of the individual   who signed
                the document   to which this certificate is attached,   and not the truthfulness,   accuracy, or validity of that document.




          State     of California


          Countyof



                                                                                                   Subscribed       and sworrito        (or affirmed)       before        rne on


                                                                                                   this                 day of                                . 20                 by
                                                                                                             Date                            Mon   h                     Year




                                                                                                   (and (2)




                                                      GHAZIJAMSHED                 .                proved      to .me on the basis       of.satisfactory         evidence         to
                                                                                                    be the    person(s)     who     appeared      before      me.
                                                           g lesc




                                                                                                    Signature
                        Place   Notary         Seal    and/or       Starnp   Above                                               Signature      of Notary        Publi




                                                                                          OPTIONAL

                                               Compicting           this informatÏon      can      deter   alteration      of the    document       or
                                                fraudulent          reattachment        of this    form    to an unintended          document.


                  Descriptión          of Attached           Document              |/ER/f/c/J7yo

                  Title   or Type        of    Document!VbŸIP/£L))                       Êòeff/J)/di                JúAY            TÑ/4C          be-fv4                AlbeÙ

                   Docurnerit        Date                                                                                 Number     òf Pages:5             oF       N
                   Signer(s)    Other         Than    Named         Above




                ©2018     National     Notary        Association




                                                                                           21 of 21
